                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 IVAN D. FOSTER,

                 Plaintiff,         HONORABLE JEROME B. SIMANDLE

      v.
                                          Civil Action No.
 THE NEW JERSEY DIVISION OF              17-13572 (JBS/AMD)
 CHILD PROTECTION AND
 PERMANANCY, et al.,
                                         MEMORANDUM OPINION
                 Defendants.


SIMANDLE, District Judge:

    Plaintiff pro se Ivan D. Foster (“Plaintiff”) filed this 42

U.S.C. § 1983 suit alleging that the New Jersey Division of

Child Protection and Permanency (“NJDCPP”), and others, violated

his constitutional rights by removing his daughter, hereinafter

referred to as “I.S.F.,” from his custody. Since Plaintiff seeks

to bring this action in forma pauperis, the Court has an

obligation to screen the Complaint under 28 U.S.C. § 1915(e)(2).

The Court finds as follows:

    1.     Plaintiff filed the instant Complaint with an

application to proceed in forma paupuris. [Docket Item 1.]

Because Plaintiff’s application disclosed that he was indigent,

the Court permitted the Complaint to be filed without prepayment

of fees, pursuant to 28 U.S.C. § 1915, and ordered the Clerk of

Court to file the Complaint. [Docket Item 2.] Plaintiff
subsequently filed a motion under Fed. R. Civ. P. 60 for

“[i]nformal catch all relief” from various orders of the New

Jersey Superior Court, Family Part, Burlington Vicinage. [Docket

Item 4.]

       2.   Section 1915(e)(2)(B) requires the Court to screen the

Complaint and to dismiss any claim that is frivolous or

malicious, fails to state a claim, or seeks monetary relief

against a defendant who is immune from such relief. The Court

also has “a continuing obligation to assess its subject matter

jurisdiction” and may “dismiss a suit sua sponte for lack of

subject matter jurisdiction at any stage in the proceeding.

Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 420 (3d

Cir. 2010). The Court draws the facts of this case from the

Complaint and exhibits attached thereto and, for the purposes of

this screening, accepts the factual allegations as true.

       3.   Plaintiff is the father of I.S.F., who was five years

old when the Complaint was filed. [Docket Item 1 (“Compl.”) at ¶

13.] Josephine Parr (“Ms. Parr”) is I.S.F.’s mother. (Id. at ¶

19.)

       4.   On September 1, 2016, Ms. Parr filed for a Restraining

Order in the Burlington County Superior Court, Chancery

Division, Family Part against Plaintiff, Docket No. FV-03-

000423-17, alleging a violation of the New Jersey Prevention of

Domestic Violence Act. [Docket Item 4 at 1.] Thereafter, a

                                  2
Temporary Restraining Order (“TRO”) and Final Restraining Order

(“FRO”) were entered against Plaintiff. [Docket Item 5-1 at 1-

2.] On or around June 22, 2017, the Burlington County Superior

Court entered an Amended Final Restraining Order (“FRO”), which,

among other things, barred Plaintiff from Ms. Parr’s residence

and place of employment, prohibited Plaintiff from having any

communication with Ms. Parr except that he may text Ms. Parr

“only in reference to the health, educa[tion], visitation, &

welfare of [I.S.F.],” ordered Plaintiff to complete a

psychiatric evaluation, and granted temporary custody of I.S.F.

to Ms. Parr. [Docket Item 3-2.]

    5.   According to the Complaint, on November 25, 2017,

Plaintiff and I.S.F. “were together peacefully at their motel

room” when “unannounced, Ms. Parr . . . appeared at the front of

the door of the motel room [t]o tell [I.S.F.] good night.” (Id.

at ¶¶ 17, 19) Later that day, Ms. Parr went to the Mount Laurel

police station and reported that Plaintiff “was naked and laying

in the bed with [I.S.F.].” (Id. at ¶ 21.) On November 26, 2017,

Ms. Parr brought I.S.F. back to the motel to stay with

Plaintiff, but Plaintiff told Ms. Parr that I.S.F. could not

stay with him that night because “he saw two [r]oaches in the

room and knew [I.S.F.] would be scared.” (Id. at ¶ 24.)

According to the Complaint, Plaintiff moved to a “better motel”

the next day. (Id. at ¶ 25.) The Mount Laurel Police referred

                                  3
the matter to the NJDCPP who opened an investigation on November

27, 2017. (Id. at ¶¶ 22-23.)

    6.   On December 15, 2017, the Burlington County Superior

Court entered another Amended FRO, this time granting Plaintiff

visitation with I.S.F. every Tuesday, beginning December 19,

2017, from 3:30 P.M. to 6:30 P.M., as well as parenting time

every other weekend, beginning December 22, 2017, from 3:30 P.M.

to 6:30 P.M. [Docket Item 3-1 at 3.] Three days later, on

December 18, 2017, Ms. Parr obtained an Order from Burlington

County Superior Court Judge Mark Tarantino requiring Plaintiff

to “stop all parenting time and any texting about the wellbeing

of [I.S.F.].” [Docket Item 3 at 1.] Plaintiff asked the

Burlington County Superior Court for visitation on December 19,

2017 “because he did not Committ [sic] a violation of the NJ

title 9 laws or administrative Code N.J.A.C. 10:120-1.3

DEFINITIONS or the 4 prongs needed [t]o be met to start an

investigation.” (Compl. at ¶ 29.) According to the Complaint,

the Burlington County Superior Court denied Plaintiff’s request

“due to an open DCPP investigation.” (Id. at ¶ 32.)

    7.   On December 22, 2017, Plaintiff filed the Complaint

[Docket Item 1] and accompanying exhibits [Docket Item 3] in

federal court. Plaintiff alleges that his Fourteenth Amendment

rights “[a]re being violated by the NJ Superior Court and The NJ

DCPP [b]ecause he has not violate[d] any NJ Law or Adminstartive

                                4
[sic] code.” (Compl. at ¶ 33.) As relief, Plaintiff asks the

Court for an injunction against the Burlington County Superior

Court and Mount Laurel Police Department to allow him to see

I.S.F. in a public place “for one hour a day until this matter

is heard by this court,” as well as “33 million dollars against

all defendants.” (Id. at ¶¶ 34-35, 37.)

    8.   The Court will dismiss the Complaint for lack of

subject matter jurisdiction. Although Plaintiff has clothed his

complaint in the garb of a civil rights action, the Complaint

boils down to a dispute over the custody of his child and the

interactions of Plaintiff and Defendants in that custody

process. Indeed, it is clear from the face of the Complaint that

Plaintiff’s primary grievance against the various Defendants is

that their removal decisions, and those of the Burlington County

Superior Court, were simply wrong.

    9.   This Court does not have jurisdiction over

determinations of parental rights and child custody, including

those presented in this case, because these are matters within

the longstanding exception to federal jurisdiction in matters

involving domestic relations of husband and wife, and parent and

child. The New Jersey Legislature “adopted comprehensive

legislation for the protection and welfare of the children of

this State,” and child abuse and neglect cases are controlled by

Title 9 of the New Jersey Statutes. See New Jersey Div. of Youth

                                5
and Family Serv. v. M.C. III, 990 A.2d 1097, 1107 (N.J. 2010).

New Jersey law makes clear that “the Superior Court, Chancery

Division, Family Part has exclusive original jurisdiction over

noncriminal proceedings under this act alleging the abuse or

neglect of a child.” N.J.S.A. § 9:6-8.24 (emphasis added). New

Jersey law also mandates that “[a]ll noncriminal cases involving

child abuse” be “transferred to [New Jersey family court] from

other courts . . . .” N.J.S.A. § 9:6-9.22; see also Cesare v.

Cesare, 713 A.2d 390, 399 (N.J. 1998) (noting the “family

courts’ special jurisdiction and expertise in family matters”).

Moreover, appeals from any “final order or decision in a case

involving child abuse” under Title 9 are taken to New Jersey

appellate courts, not to federal court. N.J.S.A. § 9:6-8.70.

Thus, even when a complaint is “drafted in tort, contract, ‘or

even under the federal constitution,’” if the complaint involves

matters of domestic relations, it is generally not within the

federal court’s jurisdiction. New Jersey Div. of Youth and

Family Servs. v. Prown, 2014 WL 284457, at *2 (D.N.J. Jan. 24,

2014) (citation omitted).

    10.   These statutory provisions are consistent with the

well-settled general understanding that the “‘whole subject of

the domestic relations of husband and wife, parent and child,

belongs to the laws of the States and not to the laws of the

United States.’” Ankenbrandt v. Richards, 504 U.S. 689, 703

                                6
(1992) (quoting In re Burrus, 136 U.S. 586, 593-94 (1890)). To

the extent that Plaintiff seeks review of any temporary or

permanent child custody or parental rights determinations, his

recourse lies in an appeal within the state court system because

this federal court lacks jurisdiction to entertain these claims.

     11.   Even if this Court had federal subject matter

jurisdiction over a child custody dispute, which it does not,

the Younger doctrine of abstention would bar the present action

in federal court, since it appears proceedings are still taking

place in state court.1

     12.   In general terms, the Younger abstention doctrine

reflects “a strong federal policy against federal-court

interference with pending state judicial proceedings absent

extraordinary circumstances.” Middlesex County Ethics Comm. v.

Garden State Bar Ass'n, 457 U.S. 423, 431 (1982). Under Younger,

a federal court should abstain from enjoining “civil proceedings

involving certain orders that are uniquely in furtherance of the

state courts' ability to perform their judicial functions,”

Sprint Comm., Inc. v. Jacobs, 571 U.S. 69, 73 (2013), and


1 Plaintiff notes several times in the Complaint that there have
been various proceedings in Burlington County Superior Court
involving the custody dispute, including as recently as three
days before he filed the Complaint. (Compl. at ¶ 29.) More
recently Plaintiff filed additional papers which indicate that
he began supervised visits with I.S.F. on March 17, 2018, and,
as of April 9, 2018, those visits with his daughter have been
“positive and meaningful.” [Docket Item 4 at 2.]
                                 7
abstention is warranted when: (1) there are ongoing state

proceedings that are judicial in nature; (2) the state

proceedings implicate important state interests; and (3) the

state proceedings afford an adequate opportunity to raise

federal claims, see Ocean Grove Camp Meeting Ass’n of United

Methodist Church v. Vespa-Papaleo, 339 F. App’x 232, 236 (3d

Cir. 2009). All three requirements are satisfied here.

    13.   First, Plaintiff’s state proceedings are judicial in

nature, since removal proceedings are ongoing before the New

Jersey Superior Court. See N.J.S.A. § 9:6-8.24.

    14.   Second, the Complaint implicates important state

interests. Issues relating to child custody and parental rights

generally fall under the umbrella of “domestic relations,” and

the Supreme Court has long noted state tribunals’ “special

proficiency . . . over the past century and a half in handling

issues that arise” in the area. Ankenbrandt, 504 U.S. at 704;

see also Marshall v. Marshall, 547 U.S. 293, 307 (2006).

Particularly where the question revolves around the status of a

domestic relationship (in this case, the custody status of a

child), the case implicates “difficult questions of state law

bearing on policy questions of substantial public import whose

importance transcends the result in the case [] at bar,” and is

more appropriate for a state court. Ankenbrandt, 504 U.S. at

705-06; see also Mayercheck v. Judges of Pa. Sup. Ct., 395 F.

                                8
App’x 839, 942 (3d Cir. 2010) (noting that domestic relations

exception divests federal courts of jurisdiction over cases

involving a decree of child custody); Matusow v. Tans-County

Title Agency, LLC, 545 F.3d 241, 245 (3d Cir. 2008) (stating the

same). The actions of Defendants at issue in the present

Complaint are totally intertwined with, and at issue in, the

Superior Court proceedings.

    15.   Third, there is no reason why Plaintiff may not raise

his constitutional claims in the ongoing state proceedings in

Burlington County Superior Court and, if dissatisfied with that

court’s rulings, he may take an appeal within the state court

system and, eventually, to the U.S. Supreme Court, if desired.

Plaintiff cannot, however, use the federal court system to

challenge a state court decision with which he is dissatisfied

because the federal court does not exist as an appellate

tribunal reviewing state court decisions. Thus, the Younger

doctrine additionally counsels this Court to abstain.

    16.   Conclusion. In sum, and for the foregoing reasons, the

Complaint will be dismissed for lack of jurisdiction under the

“domestic relations” exception, and alternatively due to

abstention under Younger. Dismissal of the Complaint will be

without prejudice to Plaintiff’s right to file a complaint in a

State court of competent jurisdiction. Plaintiff’s motion for



                                9
relief pursuant to Fed. R. Civ. P. 60 will be denied as moot.2 An

accompanying Order shall be entered.



November 20, 2018                   s/ Jerome B. Simandle
                                    JEROME B. SIMANDLE
                                    U.S. District Judge




2 Plaintiff’s Rule 60 motion is “moot,” that is, it does not
present a matter that remains to be adjudicated because this
Court’s finding of lack of jurisdiction also means it lacks the
power to decide any other motions in this case.
                               10
